Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-9 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 3979209) in view of Kozlowski (US 20100243427).
As to claim 1, Snyder discloses a method of making a W-Ni alloy in which the compound contains each metal and a matrix of W in Ni [Ni(W) phase] by suppression or elimination of the intermetallic phase during the formation of the alloy to prevent brittleness of the alloy (abstract; col 1 lines 50-65).
Snyder, while disclosing a W-Ni alloy controlled to avoid brittle intermetallic formation, is silent as to its use within sputtering and the alloy having 45-75% W.
Kozlowski discloses a WNi target which is used to sputter deposit an electrode in an electrochromic device, the target having 30-70% W (abstract; paragraph 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controlled structure of Snyder with the sputtering target method of sputtering of Kozlowki, because this allows for deposition of a function layer with a target that isn’t brittle (Snyder at abstract; Kozlowski at abstract; paragraph 101).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 3979209) in view of Senda (US 20110155570).
As to claim 3, Snyder discloses a method of making a W-Ni alloy in which the compound contains each metal and a matrix of W in Ni [Ni(W) phase] by suppression or elimination of the intermetallic phase during the formation of the alloy to prevent brittleness of the alloy (abstract; col 1 lines 50-65).
Snyder, while disclosing a W-Ni alloy controlled to avoid brittle intermetallic formation, is silent as to its use within sputtering and the alloy having 45-75% W.
Senda discloses a target and deposition method for forming a barrier film in which a 70-90% W composition is used to form a film with superior characteristics (abstract; paragraph 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controlled structure of Snyder with the sputtering target method of sputtering of Senda, because this allows for deposition of a function layer with a target that isn’t brittle (Snyder at abstract; Senda at abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Kozlowski as applied to claim 1 above, and further in view of Lee (JP H09512061 A).
As to claim 2, Snyder discloses knowledge in the art of sintering powders of nickel and tungsten to temperatures above 970°C and rapidly quenching the metal composition to prevent intermetallic formation (abstract; col 2 lines 15-37), but is silent as to specific cooling rates.
Lee discloses a method of forming a metal alloy in which rapid cooling is performed to prevent formation of intermetallic phases, including cooling at up to 60°C/min at the temperature range of 950-700°C (abstract; claim 5: continuous cooling rate of 3-60°C/min).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high cooling rate of Lee, in the method of Snyder, because this prevents intermetallic phase formation (Lee at claim 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Senda as applied to claim 3 above, and further in view of Lee (JP H09512061 A).
As to claim 2, Snyder discloses knowledge in the art of sintering powders of nickel and tungsten to temperatures above 970°C and rapidly quenching the metal composition to prevent intermetallic formation (abstract; col 2 lines 15-37), but is silent as to specific cooling rates.
Lee discloses a method of forming a metal alloy in which rapid cooling is performed to prevent formation of intermetallic phases, including cooling at up to 60°C/min at the temperature range of 950-700°C (abstract; claim 5: continuous cooling rate of 3-60°C/min).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high cooling rate of Lee, in the method of Snyder, because this prevents intermetallic phase formation (Lee at claim 5).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Lee.
As to claim 5, Snyder discloses a method of forming a WNi sputtering target in which the structure is formed by heating and pressing W and Ni powders to form the structure, and rapidly cooling the structure [blank] (col 2 lines 15-37).
Snyder discloses knowledge in the art of sintering powders of nickel and tungsten to temperatures above 970°C and rapidly quenching the metal composition to prevent brittle intermetallic formation (abstract; col 2 lines 15-37), but is silent as to specific cooling rates
Lee discloses a method of forming a metal alloy in which rapid cooling is performed to prevent formation of intermetallic phases, including cooling at up to 60°C/min at the temperature range of 950-700°C (abstract; claim 5: continuous cooling rate of 3-60°C/min).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high cooling rate of Lee, in the method of Snyder, because this prevents intermetallic phase formation (Lee at claim 5).
As to claim 6, Snyder discloses sintering at 970-1450°C (claim 2).
As to claim 7, Snyder discloses heat treating after sintering (col 1 lines 5-8).
As to claim 8, Snyder discloses heat treatment at 970-1450°C (claim 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Lee, as applied to claim 7 above, and further in view of Matera (US 20050247386).
As to claim 9, Snyder discloses a powder metallurgy process, but is silent as to a forging step.
Matera discloses a method of forming a sputtering target, including W and Ni, in which powder metallurgy formed ingots are further shaped by a forging step to obtain the desired shape and structural properties (abstract; paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a forging step, as disclosed by Matera, in the method of Snyder in view of Lee, because this allows for the product to be shaped with controlled properties (Matera at abstract, paragraph 3).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794